      Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 1 of 19



                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                               CRIMINAL ACTION

VERSUS                                                 NO. 3-274

TERRANCE BENJAMIN                                      SECTION "B”(2)


                               ORDER AND REASONS

        Considering    petitioner   Terrence    Benjamin’s   pro   se   Motion

under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

(Rec. Doc. 1505) the Government’s opposition (Rec. Doc. 1514), the

record and applicable law, and for the reasons discussed below,

        IT IS ORDERED that the motion (Rec. Doc. 1505) is DENIED; and

        IT IS FURTHER ORDERED that petitioner’s Motion to Appoint

Counsel (Rec. Doc. 1507) is DENIED as unnecessary given clearly

presented legal issues.

I.      PROCEDURAL AND FACTUAL BACKGROUND

        Terrence Benjamin plead guilty to conspiracy to distribute

and     possess   with    intent   to   distribute   cocaine,   heroin,       and

marijuana in violation of 21 U.S.C. § 846 (Count 1); being a member

of a RICO conspiracy in violation of 18 U.S.C. § 1959 and 1961

(Count 2); the murder of Jermon Rodriguez in furtherance of the

RICO conspiracy in violation of 18 U.S.C. § 1959(A)(1) and (2)

(Count 2C); the murder of Charles Howard in furtherance of a drug

trafficking crime in violation of 18 U.S.C. §924(j) (Count 4); the

murder of Ray Miner in furtherance of a drug trafficking crime in


                                        1
   Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 2 of 19



violation of 18 U.S.C. § 924(j) (Count 20); and the attempted

murder of Chester Smith in furtherance of a drug trafficking crime

in violation of 18 U.S.C. § 924(c)(1)(A) (Count 21). Rec Doc. 429.

       Benjamin acknowledged membership in a criminal association

that conspired    to    distribute   and   possess   with   the   intent   to

distribute heroin, cocaine base (“crack”), cocaine hydrochloride,

and marijuana for their collective financial benefit. Id. at 2. To

achieve this, the conspirators obtained narcotics outside of the

Eastern District of Louisiana to distribute throughout the B.W.

Cooper Housing Development (“The Calliope Housing Development”).

Id. at 1-2. Because the conspirators “utilized” this geographic

area “almost exclusively”, they sought to drive out competition

from other drug dealers by possessing and utilizing firearms. Id.

at 2. In addition, the conspirators would engage in other illegal

activities in furtherance of the enterprise’s goals, including

murder, attempted murder, kidnapping, armed robbery, aggravated

battery, illegal possession of a firearm, and aggravated assault

with a dangerous weapon and kidnapping. Id.

       On October 31, 1997, Benjamin, otherwise known as “T-Man”,

and co-defendant Adams Cobbins shot and murdered Jermon Rodriguez,

whom Benjamin witnessed selling narcotics that Rodriguez purchased

from a rival gang. Id. at 3. After the rival gang attempted to

kill   Benjamin   and   successfully     killed   his   best   friend,     the

petitioner was driven to kill Rodriguez “to reestablish [his]


                                     2
      Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 3 of 19



reputation as a serious drug dealer in the subject area” in the

aftermath of his friend’s murder. Id.

        On April 27, 2000, Benjamin and co-defendant Corey Washington

murdered Charles Howard for a cash payment that was used to

purchase      quantities    of    heroin     from     co-conspirator    Derrick

Washington. Id. at 3-4. Benjamin and Washington used a .40 caliber

semi-automatic pistol and a .45 caliber semi-automatic pistol to

carry out the murder. Id. The heroin that was purchased was then

sold to various buyers in and around the subject area. Id. at 4.

The     commission    of    Howard’s     murder     bolstered   Benjamin      and

Washington’s status within the Housing Development because they

demonstrated a “willing[ness] to employ violence to maintain and

increase their position in the enterprise.” Id.

        On March 2, 2003, Benjamin shot Chester Smith and Ray Miner,

who was killed by a bullet intended for Smith. Id. Benjamin first

targeted     Smith   because     the   latter   ran   a   competing    narcotics

business within the Housing Development. Id. At approximately 4:00

a.m., Smith heard a knock at the door and opened the door to a

known individual. Id. at 5. After a few short moments, the known

individual pulled out a .38 caliber handgun out of his pocket, and

a struggle ensued over control of the weapon between Smith and the

known individual. Id. Soon thereafter, Benjamin appeared in the

hallway with a .223 caliber assault rifle and fired the weapon

repeatedly at Smith and the other individuals present. Id. Smith


                                         3
      Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 4 of 19



attempted to flee the apartment, but after exiting the apartment’s

back door, Benjamin reopened fire on Smith, who was hit in the

upper arm. Id. Once police arrived to the scene, they found Ray

Miner face down with a gunshot wound in his upper torso; Miner was

pronounced dead upon arrival at Charity Hospital. Id. A known

individual called the 911 operator and identified Benjamin as the

shooter. Id. at 6.

        In June 2008, Benjamin entered into an 11(c)(1)(C) plea

agreement with the government, wherein the government agreed not

to seek the death penalty in exchange for Benjamin’s guilty pleas

to Counts 1, 2, 2C, 4, 20, and 21. Rec. Doc. 1514 at 2. The

government and Benjamin also agreed that imprisonment for a term

of life was an appropriate sentence for Counts 1, 2C, 4, and 20

and    a   term   of   ten   years   for       Counts   21,   which   were   to   run

concurrently. Id. On June 27, 2008, Benjamin pleaded guilty to the

aforementioned counts in accordance with the agreement. Rec. Doc.

1212.

           On July 29, 2009, Benjamin filed his first motion to vacate,

set aside, or correct a sentence under 28 U.S.C. § 2255, arguing

that he received ineffective assistance of counsel and that his

guilty plea was not knowing and voluntary. Rec. Doc. 1370. That

motion was denied with written reasons. Rec. Doc. 1460.

        On November 25, 2019, Benjamin moved for a sentence reduction

under the First Step Act of 2018, which he later moved to withdraw


                                           4
     Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 5 of 19



on July 27, 2020. Rec. Doc. 1501; Rec. Doc. 1506. The original

motion was dismissed without prejudice. Rec. Doc. 1508.

       On July 6, 2020, Benjamin filed his second motion under 28

U.S.C. § 2255 that is presently before this Court and argues that

the Supreme Court’s holding in United States v. Davis renders his

conviction and sentence unconstitutional. Rec. Doc. 1503; Rec.

Doc. 1505. Specifically, according to Davis, Benjamin argues that

he   was   convicted    under   §924(c)(1)    based   on   unconstitutional

predicate offenses. Rec. Doc. 1505. Finding that the defendant

satisfied the required showing under Reyes-Requena, the Fifth

Circuit authorized Benjamin to file a second and successive §2255

motion. Rec. Doc. 1502; see Reyes-Requena v. United States, 243

F.3d 893, 899 (5th Cir. 2001).

       Petitioner argues the convictions involving a firearm must be

vacated because the Davis Court held the residual clause of 18

U.S.C. §924(c)(3)(B) to be unconstitutionally vague. Rec. Doc.

1505 at 5. Specifically, per petitioner’s motion, the Supreme

Court’s decision to not uphold a conspiracy charge as a predicate

“crime of violence” requires the firearm counts in furtherance of

a conspiracy to be vacated. Id. Moreover, Benjamin maintains that

he did not raise this issue in a direct appeal because his

sentencing occurred prior to the Davis decision; thus, the issue

was not ripe for appeal. Id.




                                      5
      Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 6 of 19



        The government filed its response, arguing that Davis does

not disturb petitioner’s conviction – namely Counts 4, 20, and 21

– because they are valid predicates to his guilty plea to murder

and     attempted    murder   in   furtherance    of   a   drug   trafficking

conspiracy. Rec. Doc. 1514 at 5. The government further argues

that petitioner is procedurally barred from asserting a Davis claim

for failure to raise it on direct appeal, absent a showing of cause

and actual prejudice. Id. at 10. Lastly, the government urges

enforcing petitioner’s waiver to contest his sentence in any post-

conviction proceeding lodged in his plea agreement, given that the

government forewent seeking the death penalty. Id. at 12.

        Petitioner sought and was granted an extension of time upon

which to file a reply to the government’s response. Rec. Docs.

1515-16. Petitioner untimely filed a reply on November 7, 2020.

See Rec. Docs. 1516, 1518.

        Petitioner previously filed a motion to appoint counsel. Rec.

Doc. 1507. Because he has shown a unique ability at the district

and circuit court levels to present issues relative to Supreme

Court precedent, appointed counsel is unnecessary.

II.     LAW AND ANALYSIS

        Under 28 U.S.C. § 2255, a federal prisoner may move the

sentencing court to vacate, set aside, or correct his sentence

when (1) the sentence violated federal law or the United States

Constitution, (2) the court lacked jurisdiction to impose the


                                       6
     Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 7 of 19



sentence, (3) the sentence exceeded the maximum allowed by law, or

(4) the sentence is otherwise subject to collateral attack. See 28

U.S.C. § 2255(a). “Unless the motion and the files and records of

the case conclusively show that the prisoner is entitled to no

relief,    the   court   shall. . .grant     a   prompt    hearing      thereon,

determine the issues and make findings of fact and conclusions of

law with respect thereto.” Id. § 2255(b). A petition containing

“conclusory allegations, unsubstantiated by evidence, [will] not

support the request for an evidentiary hearing.” United States v.

Reed, 719 F.3d 369, 373 (5th Cir. 2013). Instead, “[a] [petitioner]

is entitled to an evidentiary hearing on his § 2255 motion only if

he   presents    ‘independent    indicia   of    the   likely   merit    of   his

allegations.’” Id. (quoting United States v. Cavitt, 550 F.3d 430,

442 (5th Cir. 2008).

       After such a hearing, “[i]f the court finds that . . . there

has been such a denial or infringement of constitutional rights of

the prisoner as to render the judgment vulnerable to collateral

attack, the court shall vacate and set the judgment aside and . . .

grant a new trial . . . .” Id. Section 2255 motions represent a

collateral attack on the federal sentence, and relief is reserved

only for constitutional violations or errors that have caused “a

complete miscarriage of justice.” United States v. Gaudet, 81 F.3d

585, 589 (5th Cir. 1996); see also Cox v. Warden, Fed. Det. Ctr.,

911 F.2d 1111, 1113 (5th Cir. 1990). Generally, failing to raise


                                      7
   Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 8 of 19



a claim on direct appeal bars raising that claim on collateral

review unless the petitioner can show cause and prejudice. See

United States v. Frady, 456 U.S. 152, 166-68 (1982). To note,

Petitioner did not raise any of the claims currently before the

Court on direct appeal. See Appellant’s Brief & Reply Brief,

Minjarez, 667 F. App’x 144.

       a. Whether   the   Davis   decision       renders     petitioner’s
          convictions unconstitutional

       Petitioner relies on the Davis case, wherein the Supreme Court

held    that   the   residual    clause    contained    in    §924(c)      is

unconstitutionally vague. United States v. Davis, ---- U.S. ----,

139 S.Ct. 2319, 2324 (2019); cf. Sessions v. Dimaya, ---- U.S. --

--, 138 S.Ct. 1204 (2018) (invaliding the residual clause of 18

U.S.C. § 16(b) as unconstitutionally vague); see also Johnson v.

United States, 576 U.S. 591 (2015). 18 U.S.C. §924(c) “authorizes

heightened criminal penalties for using or carrying a firearm

‘during and in relation to’ or possessing a firearm ‘in furtherance

of’ any federal ‘crime of violence or drug trafficking crime’.”

Id. (quoting 18 U.S.C. §924(c)(1)(A)). Under section (3) of the

statute, the definition of “crime of violence” is delineated into

two parts – subsection (A) as the elements clause and subsection

(B) as the residual clause. Accordingly, a “crime of violence” is

defined as “an offense that is a felony and:




                                    8
   Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 9 of 19



       (A)    has as an element the use, attempted use, or
              threatened use of physical force against the person
              or property of another, or
       (B)    that by its nature, involves a substantial risk
              that physical force against the person or property
              of another may be used in the course of committing
              that offense.

18 U.S.C. §924(c)(3).

       In Davis, the Supreme Court reviewed the Fifth Circuit’s

decision to vacate the respondent’s convictions and sentences on

a conspiracy count that served as a predicate crime of violence

under the residential clause. Davis, 139 S.Ct at 2325. The Supreme

Court upheld the Fifth Circuit’s decision by finding that the

statute      requires     a   categorical     approach   rather     than   a   case-

specific approach because the latter “cannot be squared with the

statute’s text, context, and history.” Id. at 2324. Thus, the Court

rendered      the    Subsection     (B)   residual    clause   of    the   statute

unconstitutionally vague. Id. at 2336.

       Per the petition, Benjamin solely relies on Davis in arguing

that   the     §    924   firearm   offenses     in   furtherance     of   a   drug

trafficking conspiracy must be vacated. Rec. Doc. 1505 at 5.

Further, because the Davis decision was not available at the time

of his sentencing, he argues that the issue was not ripe for

review. Id.

       In response, the government argues that petitioner’s legal

argument is misplaced because his drug-trafficking offenses are

still valid predicates. Rec. Doc. 1514 at 6. To support its


                                          9
    Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 10 of 19



position, the government cites to the Fifth Circuit’s decision in

Jones, which relied on Davis to hold that a RICO conspiracy may

not serve as a predicate crime of violence for a § 924(c) offense.

U.S. v. Jones, 935 F.3d 266, 274 (5th Cir. 2019) (per curiam). In

Jones, a jury convicted the defendants with several §924 offenses,

and for each offense, the indictment charged a RICO conspiracy as

a   predicate     crime   of   violence    and   a   controlled-substance

conspiracy as a predicate drug trafficking crime. Id. at 269.

However, when preparing the verdict form, the jury was not required

to specify which predicate offense(s) it relied upon to convict

the defendants, including the RICO conspiracy charge that the Davis

Court held was not a valid §924 predicate crime of violence. Id.

Thus, the Fifth Circuit held that it was plain error that the

defendants’ convictions were based on an invalid predicate offense

and vacated the convictions. Id. at 271.

      The government suggests that a reasonable interpretation of

Jones is that a RICO conspiracy can serve as a predicate drug

trafficking offense under §924(c) without reference to a crime of

violence. Rec. Doc. 1514 at 8. The relevant drug trafficking

offenses to which the government refers are subsections (c)(1)(A)

and (j). Section 924(c)(1)(A) criminalizes the use, carrying or

possession of a firearm “during and in relation to any crime of

violence or drug trafficking crime (including a crime of violence

or drug trafficking crime that provides for an enhanced punishment


                                     10
  Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 11 of 19



if committed by the use of a deadly or dangerous weapon or

device).”     18   U.S.C.     §924(c)(1)(A).      Subsection     (j)     further

criminalizes the deadly use of a firearm while in the course of a

crime of violence or drug trafficking offense. 18 U.S.C. §924(j).

       Accordingly, the government alleges that both Davis and Jones

do not affect the predicate offenses of Counts 4, 20 and 21 of

Benjamin’s superseding indictment because Counts 1, 2, and 2C

contain sufficient allegations of his extensive drug trafficking

activities. Rec. Doc. 1514 at 5, 8. Pursuant to the factual basis

signed by petitioner, the government argued that Count 1, which

only pertains to the admitted-to drug trafficking offense, was not

a RICO charge and made no reference to a crime of violence. Id. at

8-9. As it pertains to Counts 2 and 2C, the government asserts

that   Benjamin    pled   guilty   and      explicitly   admitted   to    using,

carrying and possessing firearms in furtherance of the shared goal

to distribute and possess with the intent to distribute narcotics

for financial gain. Id. at 9.

       The   instant   case   is   distinguishable       from   Jones    because

Benjamin admitted in both his plea agreement and factual basis to

using guns in furtherance of the drug trafficking business and

that the drug trafficking crime was a predicate for the Section

924    offenses.   Id.    Benjamin’s     “unequivocal     admission”     to   the

predicate drug trafficking offenses was not likewise found by the

Jones jury. Id. The government’s position is also supported by the


                                       11
  Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 12 of 19



recent decision in Ratcliff, wherein the court held that Davis had

no impact on the defendant’s Section 924 conviction because the

indictment and factual basis for his plea “set forth clearly” the

predicate drug trafficking crimes. United States v. Ratcliff, No.

12-51, 2020 WL 3429893, at *2 (E.D.La. June 23, 2020) (Lemmon,

J.). In so holding, the court stated, “Davis applies only when a

defendant’s 924(c) conviction is predicated on a crime of violence

as defined by the residual clause. It has no application if the

predicate crime was a crime of violence defined by the elements

clause, or if the predicate crime was a drug-trafficking crime.”

Id.

       Here, the factual basis signed by Benjamin confirms that his

involvement in the criminal organization was mainly to further the

drug trafficking business and not solely to but also to conduct

violent acts. Specifically, petitioner admitted in the factual

basis   that   he   “knowingly   and    intentionally     conspired.    .   .to

distribute. . .more than 50 grams of cocaine base (‘crack’), more

than    1   kilogram   of   heroin,   less   than   500   grams   of   cocaine

hydrochloride and less than 100 kilograms of marijuana.” Rec. Doc.

1214 at 1. The government’s only reference to the petitioner’s gun

use and violent acts was to show that they were done in furtherance

of the narcotics operation and not to serve as predicate crimes of

violence in violation of Davis. Because Davis does not apply to

predicate drug trafficking crimes, the crimes Benjamin pled to in


                                       12
  Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 13 of 19



furtherance of the narcotics business were valid predicates under

Section 924.

     b. Whether Petitioner’s Davis claim is procedurally barred

     In addition to arguing that Davis is inapplicable to the

instant case, the government asserts that Benjamin is procedurally

barred from raising his claim for two reasons. First, Benjamin

allegedly failed to raise his Davis claim on direct appeal and has

not alleged any valid justification for his failure. Id. at 10.

Second, by entering into a plea agreement, Benjamin allegedly

waived his right to seek post-conviction relief, including a §

2255 habeas petition. Id. at 12.

                i.    Failure to raise claim on direct appeal

     Because “a collateral challenge may not do service for an

appeal,” a defendant “may not raise an issue [constitutional or

jurisdictional in nature] for the first time on collateral review

without showing both ‘cause’ for his procedural default, and

‘actual prejudice’ resulting from the error.” United States v.

Frady, 456 U.S. 152, 165 (1982); U.S. v. Segler, 37 F.3d 1131,

1133 (5th Cir. 1994). The defendant must establish both cause and

actual   prejudice     “even    when    he    alleges    a    fundamental

constitutional error.” Murray v. Carrier, 477 U.S. 478, 493 (1986).

     The cause showing requires the petitioner to demonstrate that

“some objective factor external to the defense prevented him from

raising on direct appeal the claim he now advances.” U.S. v.


                                   13
     Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 14 of 19



Guerra, 94 F.3d 989, 993 (5th Cir. 1996). The Fifth Circuit

provided a list of objective factors, including “a showing that

the factual or legal basis for the claim was not reasonably

available to counsel at the prior occasion.” Id. Moreover, to show

actual prejudice in the context of a guilty plea, the defendant

must demonstrate that but for the error he would have forewent the

guilty plea and proceeded to trial. Id. at 994.

       Petitioner seeks to establish cause by the unavailability of

Davis at the time of his conviction. However, Benjamin fails to

show cause or actual prejudice based on the Supreme Court’s holding

in Bousley. In Bousley, the petitioner attempted to demonstrate

cause through two explanations – novelty and futility. Bousley v.

U.S., 523 U.S. 614, 622 (1998). Although the Court previously found

cause       among   certain     “novel   claims”     that   were     not    reasonably

available to counsel at the time of the plea, it held that the

petitioner’s claim was not novel as there were several cases

involving      identical      challenges.      Id.   Further,      the     Court   found

petitioner’s futility argument unavailing because “futility cannot

constitute cause if it means simply that a claim was unacceptable

to that particular court at that particular time.” Id. at 623

(quoting Engle v. Isaac, 456 U.S. 107, 130, n. 35 (1982). Similar

to    the    petitioner    in    Bousley,   the      futility   of    challenging     §

924(c)(3)(B)’s constitutionality prior to Davis is unavailing.

Rec. Doc. 1514 at 11.


                                          14
     Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 15 of 19



       Further, Benjamin has not shown that his claim was novel,

considering that a vagueness challenge was readily available to

him. Per the Engle decision, Benjamin had all of the “tools to

construct” a constitutional vagueness challenge to § 924(c)(3)(B)

before Davis.

       In Engle, petitioners sought to establish cause, in part, by

arguing they could not have known at the time of trial that the

Due Process Clause addressed the burden of proving affirmative

defenses. Engle, 456 U.S. at 130. The Court found this argument

without merit because a case that was decided nearly five years

before the petitioners’ trials had already laid the basis for their

constitutional claim; thus, “we cannot say [they] lacked the tools

to    construct     their   constitutional     claim.”    Id.   at   131-32.

Accordingly, the Supreme Court reviewed Engle in Smith v. Murray

and rejected the petitioner’s novelty argument on the basis that

the cases he relied upon were decided “well after the affirmance

of his conviction and sentence on direct appeal.” Smith v. Murray,

477 U.S. 527, 536 (1986). The Court explained, “the question is

not whether subsequent legal developments have made counsel’s task

easier, but whether at the time of the default the claim was

‘available’ at all.” Id. at 537.

       Davis and its supporting authority were decided sometime

after Benjamin’s conviction on July 15, 2008. In finding the

residual clause unconstitutional, the Davis Court followed the


                                      15
  Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 16 of 19



court’s prior holdings in both Johnson and Dimaya that found

similarly worded statutes vague. Davis, 139 S.Ct. at 2325. The

Supreme Court decided Johnson in 2015 and Dimaya in 2018 – about

seven years following Benjamin’s conviction. However, as Smith

indicates, the pertinent inquiry is whether a vagueness challenge

was available to Benjamin at all, which he certainly could have

raised on direct appeal. Therefore, petitioner fails to meet his

burden in establishing both cause and actual prejudice.

     Nevertheless, courts have recognized an exception to the

cause and actual prejudice standard. The narrow exception to this

test is limited to “extraordinary cases involving [the] manifest

miscarriage   of   justice   that   would   result   in   the   continued

incarceration of one actually innocent of the offense.” U.S. v.

Shaid, 937 F.2f 228, 232 (5th Cir. 1991). “To establish actual

innocence, petitioner must demonstrate that, in light of all the

evidence, it is more likely than not that no reasonable juror would

have convicted him.” Bousley, 523 U.S. at 623 (internal quotes

omitted).

     Benjamin would not prevail upon a claim of actual innocence

of the § 924 charges in light of his knowing and voluntary guilty

plea. Benjamin acknowledged in the factual basis document that he,

in fact, committed the offenses as described by the government.

Because he fails to meet the cause and actual prejudice standard




                                    16
  Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 17 of 19



and the actual innocence exception, petitioner is procedurally

barred from raising his Davis claim.

                    ii.    Waiver of Post-Conviction Relief

     A    plea   agreement     containing    a   waiver    of   post-conviction

relief is enforceable if (1) it was “knowing and voluntary” and

(2) “applies to the circumstances at hand, based on the plain

language of the agreement.” United States v. Bond, 414 F.3d 542,

544 (5th Cir. 2005). “A defendant knowingly and voluntarily enters

a waiver when the defendant fully understands the nature of the

right and how it would likely apply in general in the circumstances

– even though the defendant may not know the specific detailed

consequences of invoking it.” United States v. Potter, No. 13-141,

2015 WL 3486446, at *1 (E.D.La. June 1, 2015) (Feldman, J.).

     In    Burns,    the    defendant   argued    that    the   post-conviction

waiver was not applicable because the error he relied upon was not

decided at the time of his plea. U.S. v. Burns, 433 F.3d 442, 446-

47 (5th Cir. 2005). The Fifth Circuit held that an otherwise valid

appeal waiver is not rendered invalid merely because the error was

recognized after the waiver was made. Id. at 450-51.

     The waiver contained in Benjamin’s plea agreement states the

following:

     The defendant hereby expressly waives the right to
     appeal his sentence on any ground, including but not
     limited to any right conferred by Title 18, United States
     Code, Section 3742 on the defendant, and the defendant
     further agrees not to contest his sentence in any post-


                                        17
  Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 18 of 19



     conviction proceeding, including but not limited to a
     proceeding under Title 28 United States Code, Section
     2255.

Rec. Doc. 1215 at 3.

     Although petitioner does not expressly dispute the validity

of his post-conviction waiver, he generally asserts that he was

precluded from raising the Davis issue on direct appeal because

the error was not recognized until after he entered into a plea

agreement. Rec. Doc. 1505 at 5.

     Benjamin’s      post-conviction        waiver   bars   his   Davis    claim.

Enforcement of the waiver would not result in a miscarriage of

justice because the government forewent the death penalty in

exchange     for   Benjamin’s     knowing     and    voluntary    guilty   plea.

Benjamin previously attempted to raise concerns regarding the

knowing and voluntary nature of his plea agreement in his first §

2255 filing. We rejected this argument and noted in the order

denying    relief,   “As   part   of   the    plea   discussion,    this   Court

explained the appeal and collateral challenge waiver of the plea

agreement and the defendant responded affirmatively.” Rec. Doc.

1460 at 2.

     Upon applying the Burns reasoning to the instant petition,

Benjamin is not entitled to post-conviction relief in the presence

of an otherwise valid waiver. Benjamin does not allege any other

deficiency in the plea agreement that would render the waiver

unenforceable. Once again, we find that Benjamin knowingly and


                                       18
  Case 2:03-cr-00274-ILRL-JCW Document 1520 Filed 03/31/21 Page 19 of 19



voluntarily waived his right to post-conviction relief in his plea

agreement. Because petitioner validly waived such a right, he is

barred from raising the Davis claim.

       New Orleans, Louisiana this 23rd day of March, 2021



                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   19
